DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3  recites the limitation:
 	 “the number of target vehicles; 

352Attorney Docket No.: 4041 J-004005-US-CO the number of vehicles having completed the data update, or, a ratio of the number of vehicles having completed the data update to the target vehicle number; 

the number of vehicles having data update failure, or, a ratio of the number of vehicles having data update failure to the target vehicle number; 

5the number of vehicles having downloaded the update data, or, a ratio of the number of vehicles having downloaded the update data to the target vehicle number;

 the number of vehicles having installed the update data to the target device, or, a ratio of the number of vehicles having installed the update data to the target 10device to the target vehicle number; and 

the number of vehicles having enabled the installed update data”,

 in line 3, 4,  6, 8, 11 respectively. 

 There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims
placeholders
functions
1
a data distribution unit
distribute
1
an update status management unit
manage
4
an information notification unit
notify
4
a download execution unit 
transmit
5
installation execution unit 
transmits


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no-nstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of non-statutory double patenting as being un-patentable over claims  of U.S. Patent No. 10,678,454 in view of Kiyama et al (US 20180074811 A1) hereinafter “Kiyama” and Tateishi et al (US 20190250902 A1) hereinafter “Tateishi”. Application Limitation with their corresponding limitation are aligned with each other. The difference is not aligned with any associated claim.
Application: 17/166,729
Patent 10,678,454






1. A center device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory 5having a plurality of data storage banks, the center device comprising: 


an update data storage unit that stores update data for a data update target device among the plurality of electronic control units;






an individual vehicle configuration information storage unit that stores 10identification information of target vehicles targeted for update using the update data, 







a data distribution unit that distributes the update data to the vehicle; 



and update status information regarding update completion status and update-in- progress status acquired as update status from a plurality of target vehicles;


 and an update status management unit that manages the update status information of the plurality of target vehicles in a statistically tabulatable manner on 15basis of the update status information,


 wherein the update status information includes information regarding download status of the update data, information regarding installation status on writing of the update data to the target device, and information regarding activation 
1. A vehicle information communication system, comprising: a vehicle device, mounted in a vehicle, that controls programs data rewrites for a plurality of electronic control units (ECU) of the vehicle, each of the ECUs including a memory configured to store program data;
and a center device that generates specification data for use by the vehicle device when controlling the program data rewrites, wherein the center device includes: 


a storage unit that stores memory structure information for each of the ECUs, the memory structure information indicating whether a corresponding memory has a memory structure that supports Read While Write (RWW) operation defined as having a plurality of physically independent memory regions;

 a center computer programmed to (i) read from the storage unit the memory structure information of at least one target ECU among the plurality of ECUs, the at least one target ECU being targets for a program data rewrite, and (ii) generate specification data including the memory structure information for each of the at least one target ECUs;


and a center-device communication unit configured to wirelessly communicate the specification data generated by the center computer to the vehicle device,

……


The patent does not explicitly discloses:

update status information regarding update completion status and update-in- progress status acquired as update status from a plurality of target vehicles;
and an update status management unit that manages the update status information of the plurality of target vehicles in a statistically tabulatable manner on 15basis of the update status information, wherein the update status information includes information regarding download status of the update data, information regarding installation status on writing of the update data to the target device, and information regarding activation status on enabling the installed update data.
	Kiyama discloses:

and an update status management unit that manages the update status information of the plurality of target vehicles in a statistically tabulatable manner on 15basis of the update status information:
This element is interpreted under 35 U.S.C. 112(f) as the configuration unit  3B of fig. 7 managed by the center device 3 (server 8). The status registration/display is exercised when the algorithm in Specification page 35(Fig. 12) is executed by the processor.
Kiyama teaches a configuration database managed by the telematics center for registering update status in association with ECU/vehicles 200;
Examiner interpretation:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the 

 wherein the update status information includes information regarding download status of the update data, information regarding installation status on writing of the update data to the target device,
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Kiyama into teachings of the patent for  performing a wireless remote software update technique (over the air: OTA) which has recently been used in mobile phones, and it is possible to preferentially distribute update software in accordance with the importance of the function of the target ECU over the plurality of update cases in consideration of a processing load of the telematics center.
But not explicitly:
and information regarding activation status on enabling the installed update data.
Tateishi discloses

[0107] “If the whole update program has been written in (YES in Step S76), the update processing unit 21c of the processing unit 21 invalidates the pre-update program 22a stored in the storage unit 22 and validates the newly stored update program 22a, thereby effecting a changeover in the program 22a to be executed by the processing unit 21 (Step S77). Then, the process returns to Step S71. In this manner, the ECU 2 switches from the update process mode to the normal operation mode using the updated program 22a.
Examiner interpretation: See also [0059] for switching to new program.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Tateishi into teachings of Kiyama for  performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being un-patentable over Kiyama et al (US 20180074811 A1) hereinafter “Kiyama” in view of Tateishi et al (US 20190250902 A1) hereinafter “Tateishi”.
As per claim 1, Kiyama disclosers a center device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory 5having a plurality of data storage banks:
[0021] “The software update system illustrated in FIG. 1 manages the updating of software of various ECUs mounted on a vehicle 200, and includes a telematics center 100 which is a server and a software updating device 210 mounted on the vehicle 200”; see also fog. 1”;

 the center device comprising:
 an update data storage unit that stores update data for a data update target device among the plurality of electronic control units:
[0026] “The update case management DB 124 accumulates information for managing a software update case of the ECU. Meanwhile, the update case management DB 124 accumulates not only the information of the software update case but also update software to be distributed to each vehicle 200. The update software is registered in advance through the input and output device 130 or the like, and is thus accumulated in the update case management DB 124.

 a data distribution unit that distributes the update data to the vehicle:

 (Kiyama teaches a distribution unit 113  of the telematics center 100 of fig. 1 that send the update to the vehicle by execution of steps included in [0024 and 0057 );

Examiner interpretation:
[0024] “The update software distribution unit 113 distributes update software to the vehicle 200 in accordance with a request from the vehicle 200”;
[0057] The confirmation result for the update case which is transmitted from the telematics center 100 in step S613 is received by the communication unit 220 in the software updating device 210 of the vehicle 200 (step S602). When the confirmation result for the update case is received instep S602, the update case confirming unit 212 of the software updating device 210 determines the presence or absence of an update case on the basis of the confirmation result (step S603)”;

 an individual vehicle configuration information storage unit that stores 10identification information of target vehicles targeted for update using the update data:
[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111.

update status information regarding update completion status and update-in- progress status acquired as update status from a plurality of target vehicles:
 [0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the 

 and an update status management unit that manages the update status information of the plurality of target vehicles in a statistically tabulatable manner on 15basis of the update status information:
This element is interpreted under 35 U.S.C. 112(f) as the configuration unit 3B of fig. 7 managed by the center device 3 (server 8). The status registration/display is exercised when the algorithm in Specification page 35(Fig. 12) is executed by the processor.
Kiyama teaches a configuration database managed by the telematics center for registering update status in association with ECU/vehicles 200;
Examiner interpretation:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

 wherein the update status information includes information regarding download status of the update data, information regarding installation status on writing of the update data to the target device,
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user whether or not installation is being currently performed), or whether or not installation has been completed.”

But not explicitly:
and information regarding activation status on enabling the installed update data.
Tateishi discloses
and information regarding activation status on enabling the installed update data.
[0107] “If the whole update program has been written in (YES in Step S76), the update processing unit 21c of the processing unit 21 invalidates the pre-update program 22a stored in the storage unit 22 and validates the newly stored update program 22a, thereby effecting a changeover in the program 22a to be executed by the processing unit 21 (Step S77). Then, the process returns to Step S71. In this manner, the ECU 2 switches from the update process mode to the normal operation mode using the updated program 22a.
Examiner interpretation: See also [0059] for switching to new program.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Tateishi into teachings of Kiyama for  performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.

As per claim 2, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:

[0067] “[0067] On the other hand, in a case where it is determined that there is an update case for which updating has not yet been completed (S701: Yes), the update information display unit 232 notifies a user that the installation of update software is started, by using the input and output device 234 (step S702). Here, the update information display unit 232 confirms update contents with reference to the update software which is downloaded from the telematics center 100 in step S605 of FIG. 4 and is stored in the storage device 215. The confirmed update contents are output to the input and output device 234 of the navigation terminal 230 and are displayed on the screen thereof, the user is notified of updating”;
 
As per claim 3, the rejection of claim 2 is incorporated and furthermore, Kiyama discloses:
wherein the report includes one or more of the following: a target vehicle number indicating the number of target vehicles; 352Attorney Docket No.: 4041 J-004005-US-CO the number of vehicles having completed the data update, or, a ratio of the number of vehicles having completed the data update to the target vehicle number; the number of vehicles having data update failure, or, a ratio of the number of vehicles having data update failure to the target vehicle number; 5the number of vehicles having downloaded the update data, or, a ratio of the number of vehicles having downloaded the update data to the target vehicle number; the number of vehicles having installed the update data to the target device, or, a ratio of the number of vehicles having installed the update data to the target 10device to the target vehicle number; and the number of vehicles having enabled the installed 
[0120] Next, the update case management unit 112 retrieves a status 512 with respect to all of the vehicles 200 registered in the progress management DB 125, and extracts a record of an update case in which a progress status is incompletion of downloading, that is, a record in which the status 512 is not "completion of downloading" or the subsequent status (step S1304). A function category 413 is extracted by performing retrieval from an update case ID 510 of each record extracted in order of an update case management DB 124, a vehicle configuration DB 121, and a vehicle model configuration DB 122, thereby obtaining function categories of respective ECUs corresponding to the update case of incompletion of downloading. The number of update cases of incompletion of downloading is counted for each of function categories C1 to C5 on the basis of the obtained function categories of the respective ECUs (step S1305). The proportions of the counted numbers for the respective function categories C1 to C5 to a total number of update cases of incompletion of downloading are calculated (step S1306).   

15 As per claim 4, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
an information notification unit that notifies the plurality of target vehicles of information regarding distribution of the update data:
This element is interpreted under 35 U.S.C. 112(f) as the instruction notification unit 203 of the center device 3 (server 8). The notification function is exercised when the algorithm in Specification [0332] is executed by the processor.
 (Kiyama teaches a case management unit 112 of the telematics center 100 of fig. 1 that inform the vehicle of the presence of an update [0056);

Examiner interpretation:
the presence or absence of an update case for the vehicle 200. When the presence or absence of an update case can be confirmed in step S612, the update case management unit 112 transmits a confirmation result to the vehicle 200 which is an inquiry source from the communication unit 140 (step S613)“;
 
and a download execution unit that transmits to the target vehicle an instruction for download of the update data

This element is interpreted under 35 U.S.C. 112(f) as the instruction notification unit 203 of the center device 3 (server 8). The notification function is exercised when the algorithm in Specification [0332] is executed by the processor.
 (Kiyama teaches a case management unit 112 of the telematics center 100 of fig. 1 that inform the vehicle of the presence of an update [0056);

 in a case where approval for the download of the 20update data is not obtained from a user of the target vehicle until a predetermined period elapses from when the update target vehicle is notified of the information:
[0067] “The confirmed update contents are output to the input and output device 234 of the navigation terminal 230 and are displayed on the screen thereof, the user is notified of updating. Further, at this time, choices regarding whether to permit updating are displayed together on the screen, and the user is caused to select any choice in the input and output device 234”;
[0068]As a result, in a case where the permission to perform updating has not been obtained from the user (S703: No), the ECU software updating unit 214 notifies the telematics center 100 that the permission has not been obtained (step and enters a standby state until the engine of the vehicle 200 is set to be in an off state. When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves a record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record to "user permission acquisition waiting" (step S711). Thereafter, the processing of FIG. 5 is repeated until permission to perform updating is obtained from the user. 
[0069] On the other hand, in a case where the permission to perform updating is obtained from the user (S703: Yes), the ECU software updating unit 214 notifies the telematics center 100 to start updating EUC software using a file for updating which has been downloaded (step S704). 
Examiner interpretation:
At first the user is notified to accept or deny the update. If the user did not respond it is registered in the database as waiting, and the system try again until it received the agreement to proceed with the update. From the time of registration, until receiving the authorization is a set of time from first notification until reception of authorization.
 
15 As per claim 5, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
an installation execution unit that transmits to the target vehicle an 25instruction for execution of installation to write the update data to the target device or for execution of activation:
This element is interpreted under 35 U.S.C. 112(f) as the the installation execution unit 104f of the center device 3 (server 8). The transmission function is exercised when the algorithm in Specification [1014] is executed by the processor.
 (Kiyama teaches a case management unit 112 of the telematics center 100 of fig. 1 that inform the vehicle of the presence of an update [0056);

Examiner interpretation:
the update case management unit 112 of the telematics center 100 retrieves a record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the record (step S616). An instruction for starting installation is transmitted to the vehicle 200 which is a notification source (step S617).)”.

 in a case where approval for the installation or the activation is not obtained from a user of the update target vehicle until a predetermined period elapses from when the download of the update data is completed, on basis of the update status information.  
[0067] “The confirmed update contents are output to the input and output device 234 of the navigation terminal 230 and are displayed on the screen thereof, the user is notified of updating. Further, at this time, choices regarding whether to permit updating are displayed together on the screen, and the user is caused to select any choice in the input and output device 234”;
[0068]As a result, in a case where the permission to perform updating has not been obtained from the user (S703: No), the ECU software updating unit 214 notifies the telematics center 100 that the permission has not been obtained (step S706), and enters a standby state until the engine of the vehicle 200 is set to be in an off state. When this notification is received from the vehicle 200, the update case management unit 112 of the telematics center 100 retrieves a record, having the VIN of the vehicle 200 being a notification source registered therein, from the progress management DB 125, and updates the status 512 of the corresponding record to "user permission acquisition waiting" (step S711). Thereafter, the processing of FIG. 5 is repeated until permission to perform updating is obtained from the user. 
[0069] On the other hand, in a case where the permission to perform updating is obtained from the user (S703: Yes), the ECU 214 notifies the telematics center 100 to start updating EUC software using a file for updating which has been downloaded (step S704). 
Examiner interpretation:
At first the user is notified to accept or deny the update. If the user did not respond it is registered in the database as waiting, and the system try again until it received the agreement to proceed with the update. From the time of registration, until receiving the authorization is a set of time from first notification until reception of authorization.
 
As per claim 6, Kiyama discloses a method performed by a center device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory having a plurality of data storage banks:
[0021] “The software update system illustrated in FIG. 1 manages the updating of software of various ECUs mounted on a vehicle 200, and includes a telematics center 100 which is a server and a software updating device 210 mounted on the vehicle 200”;see also Fig. 1

wherein the center device includes an update data storage unit that stores update data for a data update target 5device among the plurality of electronic control units:
[0026] “The update case management DB 124 accumulates information for managing a software update case of the ECU. Meanwhile, the update case management DB 124 accumulates not only the information of the software update case but also update software to be distributed to each vehicle 200. The update software is registered in advance through the input and output device 130 or the like, and is thus accumulated in the update case management DB 124.

 

[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111”;

 update status information regarding update completion status and update-in-progress status acquired as update status from a plurality of target vehicles 
 [0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed”,

10the method comprising: distributing the update data to the vehicle; and managing the update status information of the plurality of target vehicles in a statistically tabulatable manner on basis of the update status information:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

But not explicitly:
  information regarding activation status on enabling the installed update data.
Tateishi discloses:
and information regarding activation status on enabling the installed update data.
[0107] “If the whole update program has been written in (YES in Step S76), the update processing unit 21c of the processing unit 21 invalidates the pre-update program 22a stored in the storage unit 22 and validates the newly stored update program 22a, thereby effecting a changeover in the program 22a to be executed by the processing unit 21 (Step S77). Then, the process returns to Step S71. In this manner, the ECU 2 switches from the update process mode to the normal operation mode using the updated program 22a.
Examiner interpretation: See also [0059] for switching to new program.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teachings of Tateishi into teachings of performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.

As per claim 7, Kiyama discloses a program stored in a non-transistory storage medium for a center 20device that manages data to be written to a plurality of electronic control units that are mounted on a vehicle and that include a memory having a plurality of data storage banks:
[0021] “The software update system illustrated in FIG. 1 manages the updating of software of various ECUs mounted on a vehicle 200, and includes a telematics center 100 which is a server and a software updating device 210 mounted on the vehicle 200”;see also Fig. 1

 wherein the center device includes an update data storage unit that stores update data for a data update target device among the plurality of electronic control units:
[0026] “The update case management DB 124 accumulates information for managing a software update case of the ECU. Meanwhile, the update case management DB 124 accumulates not only the information of the software update case but also update software to be distributed to each vehicle 200. The update software is registered in advance through the input and output device 130 or the like, and is thus accumulated in the update case management DB 124.

and an individual vehicle configuration information storage unit that 25stores identification information of target vehicles targeted for update using the update data:
the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111.

 and update status information regarding update completion status and update-in-progress status acquired as update status from a plurality of target vehicles,

[0048] In the storage device 120, the above-described information is stored in the vehicle configuration DB 121, the vehicle model configuration DB 122, and the functional configuration DB 123 with respect to each vehicle 200. These pieces of information are used to specify an ECU which is a target for the distribution of update software in the configuration information management unit 111”;

 the program causing the center device to perform:
 354Attorney Docket No.: 4041 J-004005-US-CO distributing the update data to the vehicle:
[0024] “The update software distribution unit 113 distributes update software to the vehicle 200 in accordance with a request from the vehicle 200”;
[0057] The confirmation result for the update case which is transmitted from the telematics center 100 in step S613 is received by the communication unit 220 in the software updating device 210 of the vehicle 200 (step S602). When the confirmation result for the update case is received instep S602, the update case confirming unit 212 of the software updating device 210 determines the presence or absence of an update case on the basis of the confirmation result (step S603)”;

 and managing the update status information of the plurality of target vehicles in a statistically tabulatable manner on basis of the update status information:
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the 

 wherein the update status information includes information regarding download 5status of the update data, information regarding installation status on writing of the update data to the target device,
[0051] “The status 512 is information indicating how much the update case specified by the update case ID 510 has progressed in the vehicle 200 specified by the VIN 511. The status 512 manages a progress status of an update case on the basis of a state such as whether or not the downloading of update software has been completed, whether or not the permission of installation has been obtained from a user (whether or not installation is being currently performed), or whether or not installation has been completed.”

But not explicitly:
and information regarding activation status on enabling the installed update data.
Tateishi discloses
information regarding activation status on enabling the installed update data.
[0107] “If the whole update program has been written in (YES in Step S76), the update processing unit 21c of the processing unit 21 invalidates the pre-update program 22a stored in the storage unit 22 and validates the newly stored update program 22a, thereby effecting a changeover in the program 22a to be executed by the processing unit 21 (Step S77). Then, the process returns to Step S71. In this manner, the ECU 2 switches from the update process mode to the normal operation mode using the updated program 22a.
Examiner interpretation: See also [0059] for switching to new program.

performing the update-processing by determining the timing at which update-process of the ECU is performed based on the driving information of the vehicle, for enabling the update process in a communication device installed in a vehicle, without limiting the use of the vehicle for the convenience of the user.

15 As per claim 8, the rejection of claim 1 is incorporated and furthermore, Kiyama discloses:
wherein 10the data distribution unit and the update status management unit are implemented by computer hardware and software:
[0022] The telematics center 100 distributes update software for update software of various ECUs mounted on the vehicle 200 to the vehicle 200 through the network 300. The telematics center 100 includes a central processing unit 110, a storage device 120, an input and output device 130, and a communication unit 140. 
Examiner interpretation:
Update case management unit and update software management unknit are part of telematics 100 of fig. 1

Pertinent arts:	
US 20180336026US:
A method for wirelessly updating software of  vehicle ECUs using a gateway that update, message and collect update status from different ECUs/vehicles.

US 20200249937 A1:
The gateway 10 relays communication data between various ECUs and, as a software update apparatus, updates software mounted on the gateway 10 and the ECUs connected via the in-vehicle networks.. The gateway 10 requests the server 2 for the update package 5 necessary for software update every time the gateway 10 is activated, that is, each time ignition of the vehicle 1 is turned ON. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRAHIM BOURZIK/           Examiner, Art Unit 2191                                                                                                                                                                                             /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191